Citation Nr: 1114579	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back disability rated 10 percent prior to November 7, 2008, and 20 percent since November 7, 2008.

2.  Entitlement to an increased rating for a right leg disability, rated 20 percent.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The Veteran requested that she be afforded a hearing before the Board when she submitted her substantive appeal in October 2006.  The Veteran was advised in a letter dated in July 2009 that she was scheduled for a hearing before the Board in August 2009.  The hearing was thereafter rescheduled and the Veteran was advised in two letters dated in November 2010 that she was scheduled for a hearing before the Board in December 2010.  The Veteran failed to report for the hearing.  The Board will therefore proceed with the adjudication of the claims on appeal.  38 C.F.R. § 20.702(d) (2010).

After the Veteran perfected her appeal, a subsequent rating decision awarded a higher rating for the Veteran's lumbar spine disability.  However, the disability rating was less than the maximum available benefit and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to November 7, 2008, the Veteran's low back disability was manifested by no more than slight limitation of motion of the thoracolumbar spine; functional impairment equated to no less than 85 degrees of flexion, extension limited to no more than 10 degrees, bilateral lateral flexion to no less than 30 degrees, and bilateral rotation to no less than 20 degrees.  

2.  Since November 7, 2008, the Veteran's low back disability was manifested by no more than moderate limitation of motion of the thoracolumbar spine; functional impairment equated to no less than 50 degrees of flexion, extension limited to no more than 20 degrees, bilateral lateral flexion to no less than 15 degrees, and bilateral rotation to no less than 15 degrees.  

3.  The Veteran's chronic right leg pain status post failed lumbar spinal fusion is manifested by no more than moderate sensory deficits.  



CONCLUSIONS OF LAW

1.  Prior to November 7, 2008, the criteria for a rating in excess of 10 percent for grade II spondylolisthesis with chronic lower lumbar back pain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2003); Diagnostic Code 5239 (2010).

2.  Since November 7, 2008, the criteria for a rating in excess of 20 percent for grade II spondylolisthesis with chronic lower lumbar back pain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2003); Diagnostic Code 5239 (2010).

3.  The criteria for a rating in excess of 20 percent disabling for chronic right leg pain status post failed lumbar spinal fusion have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2003, April 2004, and October 2008; rating decisions in July 2004, and August 2006; and a statement of the case in August 2006.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2008 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knees are considered major joints.  The lumbar vertebrae are considered a group of minor joints, ratable as a major joint.  38 C.F.R. § 4.45 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5239, spondylolisthesis or segmental instability, since June 26, 2003.  38 C.F.R. § 4.71a (2010).   Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Those reclassified diagnostic codes include 5239 (spondylolisthesis or segmental instability) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243 (2010).  

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated under Diagnostic Code 5292.  38 C.F.R. § 4.71a (2003).   Diagnostic Code 5292 provided for a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003).  

Since September 26, 2003, the regulation pertaining to disabilities of the spine set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The Diagnostic Code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243 (2010).  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the old criteria at any time; and (2) whether an increased rating is warranted under the new criteria at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)

The Veteran's service medical records show that she underwent an L4 through S1 decompression with L4 through S1 pedicle screw and lateral mass fusion on the lumbar spine in March 2002.  Prior to the procedure she had chronic low back pain and right leg pain which were initiated after a rollover motor vehicle accident in March 2000.  She was subsequently diagnosed with grade II L5-S1 spondylolisthesis with degenerative disc changes at L4-5.  A November 2002 Report of Medical Board noted that the Veteran continued to experience problems with back spasms and her right leg gave out on occasion.  Physical examination revealed strength of 5/5 in both legs and sensory examination was intact to light touch, with the exception of a decrease to pinprick in the right lateral calf on top of the right foot into the great toe.  The Veteran's gait was noted to have some antalgia and limping.  The Veteran was able to toe and heel walk.  The Veteran had a well-healed, nontender midline lumbar incision.  X-rays of the lumbar spine obtained in July 2002 revealed good alignment with the exception of baseline grade II L5-S1 spondylolisthesis.  A computed tomography scan of the lumbar spine showed essentially no bone along the transverse process and the left S1 screw was identified as broken and the right L4 screw was slightly lateral and not completely in the pedicle.  The Veteran was diagnosed with chronic postoperative back pain, chronic postoperative right leg pain, failed fusion, and underlying grade II L5-S1 spondylolisthesis.  

At an April 2006 VA examination, the Veteran reported that her lumbar spine disability was manifested by stiffness when trying to bend especially in the morning and after prolonged sitting, weakness after prolonged sitting, standing, and walking, and constant low back pain.  The Veteran reported incapacitating episodes as often as one time per year which lasted for three days, but she reported no incapacitating episodes in the past year.  She indicated that she treated her pain with rest and Tylox or hydrocodone.  Physical examination of the lumbar spine revealed that the Veteran's posture and gait were normal and she required no assistive divides to ambulate.  Range of motion of the thoracolumbar spine revealed 85 degrees of flexion with pain at 85 degrees, 10 degrees of extension with pain at 0 degrees, 30 degrees of right and left lateral flexion, and 20 degrees of right and left rotation.  The Veteran reported radiating pain on movement of the spine and the examiner indicated that muscle spasm and paravertebral tenderness were noted on examination.  Although the examiner noted that the joint function of the spine was limited following repetitive by pain, fatigue, weakness, and lack of endurance, the examiner noted that there was no additional loss of motion.  The examiner indicated that there were signs of intervertebral disc syndrome with bladder dysfunction with no pad needed and no bowel dysfunction.  X-rays of the lumbar spine revealed L4-5 posterior decompression, lateral fusion, and grade II L5-S1 spondylolisthesis.  The examiner diagnosed the Veteran with grade II spondylolisthesis L5-S1 with chronic lumbar pain.  The Veteran reported that her lumbar spine disability caused her to be unemployable because employers were unwilling to hire her after learning of the back disability.  

At a November 2008 VA examination, the Veteran reported pain, stiffness, and numbness with no loss of bladder or bowel control.  She indicated that she did not receive any treatment for her back disability.  Muscle spasm was reported but no tenderness was noted on examination.  The Veteran indicated that her lumbar spine disability has not resulted in any incapacitation.  Range of motion of the thoracolumbar spine was to 50 degrees of flexion with pain at 45 degrees, 20 degrees of extension with pain at 20 degrees, 15 degrees of right and left lateral flexion, and 15 degrees of right and left rotation.  Although the examiner noted that the joint function of the spine was limited following repetitive use as evidenced by pain, fatigue, and lack of endurance, the examiner noted that there was no additional loss of motion.  Physical examination of the lumbar spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal spinal curves.  The Veteran's posture and gait were within normal limits and there was no ankylosis of the lumbar spine.  X-rays of the lumbar spine revealed evidence of a previous fusion of the lumbar spine with degenerative changes from L4-S1. The examiner diagnosed the Veteran with grade II L5-S1 spondylolisthesis.   The Veteran also reported left lower extremity sciatic radiculopathy.  The examiner indicated that the Veteran's low back disability had no impact on her occupation as an air traffic controller.   



Prior to November 7, 2008

The evidence shows that the Veteran suffers from a bladder disorder secondary to her service-connected lumbar spine disability and a left lower extremity sciatic radiculopathy secondary to her service-connected lumbar spine disability.  Service connection has been granted for both of those disorders and the Veteran has not expressed disagreement or perfected an appeal of either issue.  Additionally, the Board will consider the appeal on the rating for the service-connected right leg disability below.  Consequently, the Board will focus solely on the orthopedic manifestations of the Veteran's lumbar spine disability in this decision, except where determining whether a higher rating for combined orthopedic and neurologic manifestations may be advantageous to the Veteran.  

The Board finds that the evidence does not show that a rating higher than 10 percent is warranted under the old criteria prior to November 7, 2008.  The Veteran reported pain and stiffness in her spine at the April 2006 VA examination.  Range of motion testing revealed a slight limitation of motion at that time.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted under the old criteria for the time period at issue.  The evidence also does not show ankylosis of the spine or of the lumbar spine, vertebral fracture, or lumbosacral strain with muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, 5289, 5292, 5295 (2003).  While some muscle spasm was documented, the evidence does not show any unilateral loss of lateral spine motion based on her range of motion figures as reported on examination.  Therefore, the Board finds that a rating greater than 10 percent was not warranted prior to November 7, 2008, under the old rating criteria.

With regard to the amended criteria, the Board finds that the criteria for a rating higher than the assigned 10 percent are not met.  At the time of the April 2006 VA examination, the evidence showed that the Veteran could flex her back to 85 degrees and the combined range of motion was 195 degrees.  Additionally, the examiner noted that there was muscle spasm and paravertebral tenderness on examination, but they did not result in an abnormal gait or abnormal spinal contour as the Veteran's posture and gait were reported to be normal.

While the examiner noted that the joint function of the spine was limited following repetitive use by pain, fatigue, weakness, and lack of endurance, the examiner specifically reported that there was no additional loss of motion.  Consequently, the Board finds that functional loss does not equate to a rating higher than 10 percent at any time during time period at issue.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  To warrant the 20 percent rating, functional losses would have to equate to moderate limitation of motion under Diagnostic Code 5292 or forward flexion between 30 degrees and 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis under Diagnostic Code 5239.  38 C.F.R. § 4.71a.  Such limitations are not shown by the evidence.  

With regard to intervertebral disc syndrome, the evidence reported above does not allow for an increased rating under the diagnostic code pertaining to intervertebral disc syndrome at any time during the period at issue.  The Veteran has not reported any incapacitating episodes nor does the evidence shows that the Veteran suffered from incapacitating episodes at any time for the time period at issue where she was treated by a physician and prescribed bed rest by a physician.  In any event, the evidence does not show incapacitating episodes of two weeks or more during any twelve month period, as required for a higher rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2010).  

In sum, for the Board finds that the preponderance of the evidence is against the assignment of rating in excess of 10 percent period prior to November 7, 2008, for a low back disability.  Therefore, that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since November 7, 2008

The Board finds that evidence does not show that a rating higher than 20 percent is warranted under the old criteria for the time period at issue.  The Veteran reported pain, stiffness, and numbness in her spine at the November 2008 VA examination.  Range of motion testing revealed a moderate limitation of motion at that time, but her limitation of motion did not rise to the level of severe.  Furthermore, the evidence does not show ankylosis of the spine or of the lumbar spine, vertebral fracture, or lumbosacral strain that is severe with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteo-arthritic changes, or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 5286, 5289, 5292, 5295 (2003).  Consequently, the Board finds that a rating in excess of 20 percent is not warranted under the old criteria since November 7, 2008.

While the examiner noted that the joint function of the spine was limited by pain, fatigue, and lack of endurance, the examiner specifically reported that there was no additional loss of motion.  Consequently, the Board finds that functional loss does not equate to a rating higher than 20 percent at any time during time period at issue.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  To warrant the 40 percent rating, functional losses would have to equate to severe limitation of motion under Diagnostic Code 5292 or forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine under Diagnostic Code 5239.  38 C.F.R. § 4.71a.  Such limitations are not shown by the evidence.  

With regard to the amended criteria, the Board finds that the criteria for a rating higher than the assigned 20 percent are not met.  At the time of the November 2008 VA examination, the evidence showed that the Veteran could flex her back to 50 degrees and the combined range of motion was 130 degrees.  Additionally, the examiner noted that there was muscle spasm but no tenderness and the Veteran's gait was described as normal and her spinal contours were normal.

With regard to intervertebral disc syndrome, the evidence reported above does not allow for an increased rating under the diagnostic code pertaining to intervertebral disc syndrome at any time during the period at issue.  The Veteran has not reported any incapacitating episodes nor does the evidence show that the Veteran suffered from incapacitating episodes at any time for the time period at issue where she was treated by a physician and prescribed bed rest by a physician.  In any event, the evidence does not show incapacitating episodes of four weeks or more during any twelve month period, as required for a higher rating of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

In sum, for the Board finds that the preponderance of the evidence is against the assignment of rating in excess of 20 percent since November 7, 2008, for a low back disability.  Therefore, that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg Disability

The Veteran's right leg disability has been rated as 20 percent disabling under Diagnostic Code 8520, which is used to rate paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2010).  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, and moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  38 C.F.R. § 4.124a (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

The Veteran's service medical records show that she underwent an L4-S1 decompression with L4-S1 pedicle screw and lateral mass fusion on the lumbar spine in March 2002.  Following the surgical procedure, the Veteran was noted to ambulate with a slight limp and she reported numbness and giving way in her right leg.  Physical examination performed in November 2002 revealed strength of 5/5 in both legs and sensory examination was intact to light touch, with the exception of a decrease to pinprick in the right lateral calf on top of the right foot into the great toe.  

At an April 2006 VA examination, the Veteran reported low back pain which traveled to her right leg and foot.  She reported no incapacitation related to her right leg disability.  Physical examination revealed a sensory motor deficit of the right dorsal foot and motor weakness of the right knee, most likely the sciatic nerve.  The examiner diagnosed the Veteran with status post failed lumbar spinal fusion with right leg pain.  

At a November 2008 VA examination, the Veteran reported back pain which traveled down her legs into her feet.  The examiner noted an L4 sensory deficit of the right lateral thigh, an L5 sensory deficit of the bilateral legs, and an S1 sensory deficit of the right lateral leg.  Right lower extremity reflexes revealed 2+ knee jerk and 2+ ankle jerk.  

The Board finds that the evidence does not show that a rating higher than 20 percent is warranted for the Veteran's service-connected right leg disability.  The medical evidence does not show any significant weakness, tenderness, or atrophy.  The Veteran's right leg disability is manifested by sensory deficits.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2010).  The rating criteria require moderately severe incomplete paralysis of the sciatic nerve to warrant a 40 percent rating.  The Board finds that moderately severe incomplete paralysis is not shown because the involvement is wholly sensory and the evidence does not show reflex impairment or any atrophy that would warrant a finding of a higher level of incomplete paralysis.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for chronic right leg pain status post failed lumbar spinal fusion.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has considered whether an extraschedular rating is warranted for the low back or right leg disabilities.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disabilities at issue is inadequate.  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  

The Board finds that referral for consideration of extraschedular ratings is not appropriate in this case.  The November 2008 VA examiner indicated that the Veteran's employment as an air traffic controller was not impacted by her service-connected disabilities.  While the Veteran indicated in her October 2006 substantive appeal that she had not held a full time job anywhere that knew of her medical condition before she was employed, it appears that the Veteran is stating that she is currently employed.  Moreover, she indicated that she had no incapacitating episodes related to her service-connected disabilities the year prior to the examinations by VA in April 2006 and November 2008 and she reported that she did not receive medical treatment for her service-connected disabilities in November 2008.  The Board finds that the evidence does not show that the Veteran's service-connected disabilities necessitated frequent periods of hospitalization and there are no other factors to otherwise render impractical the application of the regular schedular standards.  Therefore, the Board finds that referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for grade II spondylolisthesis with chronic lower lumbar back pain rated as 10 percent disabling prior to November 7, 2008, and as 20 percent disabling since November 7, 2008, is denied.

Entitlement to an increased rating for chronic right leg pain status post failed lumbar spinal fusion, rated as 20 percent disabling is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


